Opinion issued April 15, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                  NOS. 01-12-00715-CR & 01-12-00716-CR
                           ———————————
                     JOSE ISABEL GARCIA, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                  On Appeal from the 337th District Court
                           Harris County, Texas
                  Trial Court Case Nos. 1318997 & 1325967



                         MEMORANDUM OPINION

      Appellant   Jose   Isabel   Garcia pleaded   guilty without an      agreed

recommendation as to punishment to the felony offenses of aggravated assault of a

family member (trial court case no. 1318997, court of appeals case no. 01-12-
00715-CR) and aggravated sexual assault (trial court case no. 1325967, court of

appeals case no. 01-12-00716-CR). See TEX. PENAL CODE ANN. §§ 22.01, 22.02,

22.021 (West 2011 & Supp. 2013). After a presentence investigation and

sentencing hearing, the trial court sentenced Garcia to 18 years in prison for each

offense, to be served concurrently, and the trial court ordered Garcia to pay court

costs on the two cases in the amounts of $280.00 and $534.00, respectively.

      In a single appellate issue, Garcia argued that the evidence was insufficient

to support the court costs assessed by the trial court and that the assessment of

costs in this case violated the Due Process Clause of the United States

Constitution. We affirm.

                                     Analysis

      Garcia argues that the duty to pay costs assessed by the court is contingent

upon the preparation of a bill of costs enumerating each item combined to arrive at

the final cost. This argument was recently considered and rejected by the Court of

Criminal Appeals. “[A] specific amount of court costs need not be supported by a

bill of costs in the appellate record for a reviewing court to conclude that the

assessed court costs are supported by facts in the record.” Johnson v. State, No.

PD-0193-13, 2014 WL 714736, at *7 (Tex. Crim. App. Feb. 26, 2014); see

Cardenas v. State, No. PD-0733-13, 2014 WL 714734, at *2 (Tex. Crim. App.

Feb. 26, 2014) (“Convicted defendants have constructive notice of mandatory



                                        2
court costs set by statute and the opportunity to object to the assessment of court

costs against them for the first time on appeal or in a proceeding under Article

103.008 of the Texas Code of Criminal Procedure.”).

      Garcia argues that the evidence is insufficient to support the judgments

against him imposing court costs of $284.00 on the aggravated assault conviction

and $534.00 on the aggravated sexual assault conviction. Garcia urges us to apply

traditional evidentiary-sufficiency principles as found in Jackson v. Virginia, 443

U.S. 307, 99 S. Ct. 2781 (1979). See Appellant’s Br. 2. The Court of Criminal

Appeals has rejected that proposition and directed appellate courts to “review the

assessment of costs to determine if there is a basis for the cost, not to determine if

there was sufficient evidence offered at trial to prove each cost, and traditional

Jackson evidentiary-sufficiency principles do not apply.” Johnson, 2014 WL

714736, at *2. In this case the clerk’s record generated in the trial court

demonstrates that court costs of $284.00 and $534.00 are justified in light of the

statutes and rules describing the costs associated with criminal convictions.

      A defendant convicted of a felony offense must pay certain statutorily

mandated costs and fees. These fees vary depending on the type of offense and

procedural history of the case. See, e.g., Owen v. State, 352 S.W.3d 542, 546 n.5

(Tex. App.—Amarillo 2011, no pet.) (providing an extensive list of Texas statutes

requiring convicted persons to pay costs and fees). The record demonstrates that



                                          3
Garcia was convicted of two felonies in district court, supporting the costs

associated with each of the following:


      (1) Executing or processing an issued arrest warrant, capias, or
          capias pro fine, as authorized by Texas Code of Criminal
          Procedure article 102.011(a)(2) of $50.00;1

      (2) Summoning a witness, as authorized by Texas Code of Criminal
          Procedure article 102.011(a)(2)(B)(3) at $5.00 per witness; 2

      (3) A commitment fee under Texas Code of Criminal Procedure
          article 102.011(a)(2)(B)(6) of $5.00; 3

      (4) A release fee under Texas Code of Criminal Procedure article
          102.011(a)(2)(B)(6) of $5.00 for each release on each case
          including to the Texas Department of Criminal Justice; 4

1
      TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(2) (West Supp. 2013) (“A
      defendant convicted of a felony or a misdemeanor shall pay the following
      fees for services performed in the case by a peace officer . . . $50 for
      executing or processing an issued arrest warrant, capias, or capias pro
      fine.”). Notably, article 102.011(e) provides that a “fee under Subsection
      (a)(1) or (a)(2) of [102.011] shall be assessed on conviction, regardless of
      whether the defendant was also arrested at the same time for another offense,
      and shall be assessed for each arrest made of a defendant arising out of the
      offense for which the defendant has been convicted.” Id. art. 102.011(e).
      Thus, Garcia incurs each fee under article 102.011(a)(1) and (a)(2) twice:
      once for each of his two convictions, despite their correspondence to an
      event that occurred once.
2
      Id. art. 102.011(a)(3) (“$5 for summoning a witness”).
3
      Id. 102.011(a)(6) (“A defendant convicted of a felony or a misdemeanor
      shall pay the following fees for services performed in the case by a peace
      officer . . . $5 for commitment or release.”).
4
      Id.


                                         4
    (5) A fee to the clerk’s office as authorized by Texas Code of
        Criminal Procedure article 102.005(a) of $40.00; 5

    (6) A security fee as authorized by Texas Code of Criminal
        Procedure article 102.017(a) of $5.00; 6

    (7) A consolidated court cost for conviction of a felony as authorized
        by the local Texas Government Code section 133.102 in the
        amount of $133.00; 7

    (8) A jury reimbursement fee pursuant to Texas Code of Criminal
        Procedure article 102.0045 of $4.00; 8

    (9) A district court records preservation fee as authorized by Texas
        Code of Criminal Procedure article 102.005(f) of $25.00; 9



5
    Id. art. 102.005(a) (West 2006) (“A defendant convicted of an offense in a
    county court, a county court at law, or a district court shall pay for the
    services of the clerk of the court a fee of $40.”).
6
    Id. 102.017(a) (West Supp. 2013) (“A defendant convicted of a felony
    offense in a district court shall pay a $5 security fee as a cost of court.”).
7
    TEX. LOC. GOV’T CODE ANN. § 133.102(a)(1) (West Supp. 2013) (“A person
    convicted of an offense shall pay as a court cost, in addition to all other costs
    . . . $133 on conviction of a felony.”); see also note 1, supra.
8
    TEX. CODE CRIM. PROC. ANN. art. 102.0045(a) (West Supp. 2013) (“A
    person convicted of any offense, other than an offense relating to a
    pedestrian or the parking of a motor vehicle, shall pay as a court cost, in
    addition to all other costs, a fee of $4 to be used to reimburse counties for
    the cost of juror services as provided by Section 61.0015, Government
    Code.”).
9
    Id. art. 102.005(f) (“A defendant convicted of an offense in a . . . district
    court shall pay a fee of $25 for records management and preservation
    services performed by the county as required by Chapter 203, Local
    Government Code.”).

                                        5
      (10) A support of indigent defense fee as authorized by the local
           Texas Government Code section 133.107(a) of $2.00; 10

      (11) The support for the judiciary cost pursuant to the local Texas
           Government Code section 133.105(a) of $6.00; 11 and

      (12) The court technology fund cost as authorized by Texas Code of
           Criminal Procedure article 102.0169(a) of $4.00.12

These fees total $284.00:




10
     TEX. LOC. GOV’T. CODE ANN. § 133.107(a) (West Supp. 2013) (“A person
     convicted of any offense, other than an offense relating to a pedestrian or the
     parking of a motor vehicle, shall pay as a court cost, in addition to other
     costs, a fee of $2 to be used to fund indigent defense representation through
     the fair defense account established under Section 79.031, Government
     Code.”).
11
     Id. § 133.105(a) (West 2008) (“A person convicted of any offense, other than
     an offense relating to a pedestrian or the parking of a motor vehicle, shall pay
     as a court cost, in addition to all other costs, a fee of $6 to be used for court-
     related purposes for the support of the judiciary.”).
12
      TEX. CODE CRIM. PROC. ANN. art. 102.0169(a) (West Supp. 2013) (“A
      defendant convicted of a criminal offense in a . . . district court shall pay a
      $4 county and district court technology fee as a cost of court.”).


                                          6
     $ 50.00 (arrest fee)
     $ 5.00 (summoning witness fee)
     $ 5.00 (commitment fee)
     $ 5.00 (release fee)
     $ 40.00 (clerk’s office fee)
     $ 5.00 (security fee)
     $ 133.00 (consolidated court cost for conviction of a felony)
     $ 4.00 (jury reimbursement fee)
     $ 25.00 (district court records preservation fee)
     $ 2.00 (support of indigent defense fee)
     $ 6.00 (support for the judiciary fee)
     $ 4.00 (court technology fund)
     $ 284.00

        The judgment in cause number 1318997 for the aggravated assault lists

$284.00 in costs. Similarly, in the judgment for cause number 1325967, the

aggravated sexual assault charge, the same fees and costs were supported as for the

aggravated assault charge, plus a $250.00 DNA preservation fee required upon

conviction for aggravated sexual assault, 13 totaling $534.00. Accordingly, the

clerk’s record supports the assessment of each cost, and the record and statutes

provide sufficient evidence to support the amounts listed in the judgments. We

hold that the evidence was sufficient to support the court costs assessed by the trial

court and that the assessment of such costs in this case did not violate the Due

Process Clause of the United States Constitution. See Johnson, 2014 WL 714736,

at *2, 7.


13
        See TEX. CODE CRIM. PROC. ANN. art. 102.020(a)(1) (“$250 on conviction of an
        offense listed in Section 411.1471(a)(1), Government Code,” including aggravated
        sexual assault).

                                            7
                                    Conclusion

      We affirm the judgments of the trial court.




                                               Michael Massengale
                                               Justice

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Justice Sharp, concurring without opinion.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           8